Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,723,696.  Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed to isocyanate composition based on xylylene diisocyanate (hydrogenated and unhydrogenated) that comprises the same chlorine-based storage stabilizer.  Both sets of claims are directed to optical materials comprising the isocyanate composition.  It is noted that the patent claims xylylene diisocyanate and the pending claims claim hydrogenated xylylene diisocyanate.  However, both claims overlap in scope and are directed to the same technical problem, i.e. improving storage stability of isocyanate compositions based on xylylene diisocyanate.  Accordingly, it would have been obvious to arrive at the pending claims through routine experimentation when reading the patent claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 5,576,412 to Hirata et al. in view of U.S. Patent Pub. No. 2015/0274760 to Spyrou et al. and U.S. Patent No. 3,660,456 to Naito et al.
	As to claims 1-4, Hirata discloses an isocyanate composition based on xylylene diisocyanate also hydrogenated xylylene diisocyanate bis(isocyanatomethyl)cyclohexane (2:16-17) that has a chlorine content of 60 ppm (Example 1).  The NCO content of XDI is 44%.
	Hirata does not teach the addition of a chlorine-based storage stabilizer.	
	Spyrou discloses isocyanate compositions (0069) comprising acidic stabilizers such as benzyl chloride or benzoyl chloride (meets claims 2-4, when R1 is aryl and R2 is methyl of formula 1).  Naito discloses stabilized isocyanate compositions based on xylylene diisocyanate comprising stabilizers such as benzyl chloride and acetyl chloride (See table).
	At the time of filing it would have been obvious to a person of ordinary skill in the art to add the acidic stabilizers of Spyrou to the isocyanate composition of Hirata with a reasonable expectation of success that the stabilizers with increase storage stability and reduce undesired by-products such as oligomers during storage (0061-0063).  Further, the addition of chlorine stabilizers provides isocyanate compositions that are stabilized against deterioration or discoloration during storage (Abstract).
As to claims 5-8, as to storage stability, the Office realizes that all of the claimed effects or physical properties are not positively stated by the combination of references.  However, the combination of references teach all of the claimed ingredients including the addition of the same acidic stabilizers to isocyanate compositions to improve storage stability.  Therefore, the claimed effects and physical properties, i.e. maintaining NCO content would implicitly be achieved by a composite with all the claimed ingredients.  If it is the applicants’ position that this would not be the case: (1) evidence would need to be provided to support the applicants’ position; and (2) it would the Office’s position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed properties with only the claimed ingredients.
As to claims 9-11, Hirata in view of Spyrou teach a low chlorine containing isocyanate composition wherein an acidic stabilizer is added to the isocyanate composition under heat distillation methods (0111 of Spyrou). 
As to claim 12-13 and 16, Hirata in view of Spyrou disclose an isocyanate composition based on xylylene diisocyanate also hydrogenated xylylene diisocyanate bis(isocyanatomethyl)cyclohexane (2:16-17) that has a chlorine content of 60 ppm and an acidic stabilizer (Example 1) that is reacted with a thiol containing reactant to prepared and optical lens.  (See Example 1 of Hirata).
As to claims 14-15 and the light properties of the optical article, the Office realizes that all of the claimed effects or physical properties are not positively stated by the combination of references.  However, the combination of references teach all of the claimed ingredients including the addition of the same acidic stabilizers to isocyanate compositions to improve storage stability.  Further, Hirata teaches a yellowness index of 1.1 to 1.5 (See Table 1) and optical urethanes with a minimum of coloration, a high total light transmittance and free of optical distortion (Abstract).  Therefore, the claimed effects and physical properties, i.e. light properties would implicitly be achieved by a composite with all the claimed ingredients.  If it is the applicants’ position that this would not be the case: (1) evidence would need to be provided to support the applicants’ position; and (2) it would the Office’s position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed properties with only the claimed ingredients.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L LEONARD whose telephone number is (571)270-7450. The examiner can normally be reached M - F 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LING-SIU CHOI can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL L LEONARD/Primary Examiner, Art Unit 1763